Title: John Quincy Adams to John Adams, 21 November 1795
From: Adams, John Quincy
To: Adams, John


          
            Dear Sir.
            London November 21. 1795.
          
          Since my last Letter (15.) nothing very material has occurred. The newspapers enclosed will shew you the degree of opposition that is made against the Convention bills as they are called. The City of London has instructed its members to vote against them. They will however pass.
          I know not whether you have seen the review of the new Edition of your book, and therefore send the monthly Review that contains it. The writer seems to know a little more of it than Boissy d’Anglas
          I am here in an unpleasant state of suspense and idleness. But I must not complain.
          Your affectionate Son
          
            John Q. Adams.
          
        